Rost, J.
There is nothing in the record to show the embarrassments of the husband, which render a separation of property necessary.
A judgment of separation of property, obtained under those circumstances, is held in law to be collusive; and although we cannot reverse it without a prayer of the appellee to that effect, we do not feel bound to amend it as prayed for by the appellant. No amendment made by us would give it validity against the "husband’s creditors.
The appeal is dismissed with costs.